Bouchard v Priority Contr. Servs., Inc. (2017 NY Slip Op 04741)





Bouchard v Priority Contr. Servs., Inc.


2017 NY Slip Op 04741


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ.


857 CA 16-02374

[*1]DAVID BOUCHARD, PLAINTIFF-RESPONDENT,
vPRIORITY CONTRACTING SERVICES, INC., DEFENDANT-APPELLANT, PYRAMID MANAGEMENT GROUP, LLC, AND PYRAMID WALDEN COMPANY, L.P., DEFENDANTS-RESPONDENTS. 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (RICHARD T. SARAF OF COUNSEL), FOR DEFENDANT-APPELLANT.
DOLCE PANEPINTO, P.C., BUFFALO (MARC C. PANEPINTO OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
RODGERS LAW FIRM, BUFFALO (MARK C. RODGERS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered March 30, 2016. The order, insofar as appealed from, granted that part of the motion of plaintiff seeking partial summary judgment pursuant to Labor Law § 240 (1) against defendant Priority Contracting Services, Inc., and granted the motion of defendants Pyramid Management Group, LLC, and Pyramid Walden Company, L.P., for summary judgment on common law indemnification against defendant Priority Contracting Services, Inc. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 20 and 21, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court